ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_01_IN_03_FR.txt.                                                                                                    458




                                   Déclaration de M. le juge Keith

                    [Traduction]

                        1. Je souscris aux conclusions de la Cour, et ce, essentiellement pour
                    les motifs exposés dans l’arrêt. La présente déclaration porte uniquement
                    sur l’un des aspects du raisonnement suivi.
                        2. Depuis près de quatre-vingt-dix ans, la Cour — qu’il s’agisse de la
                    Cour internationale de Justice ou de sa devancière, la Cour permanente
                    de Justice internationale — a la faculté d’autoriser un Etat non partie à
                    une procédure principale dont elle est saisie à intervenir à l’instance, dès
                    lors que celui‑ci parvient à démontrer qu’« un intérêt d’ordre juridique est
                    pour lui en cause » (article 62 du Statut). L’Etat ainsi admis à intervenir
                    reçoit copie des pièces de procédure et peut, sur l’objet de l’intervention,
                    présenter à la Cour une déclaration écrite, puis, au cours de la procédure
                    orale, des observations (article 85 du Règlement). Sur les quinze requêtes
                    à fin d’intervention soumises depuis 1923 dans douze affaires, deux ont
                    été admises, l’une dans sa totalité, l’autre en partie seulement.
                        3. Jusqu’à aujourd’hui, la Cour n’avait pas cherché à expliciter l’expres-
                    sion « intérêt d’ordre juridique » telle qu’elle figure à l’article 62 du Statut,
                    se contentant, après examen des éléments de preuve et des conclusions
                    ­présentés par l’Etat demandant à intervenir et les parties à la procédure
                     principale, de déterminer si, « concrètement et … par rapport à toutes les
                     circonstances de l’espèce », l’Etat en question avait démontré ce qu’il avan-
                     çait, et notamment que son intérêt pouvait être affecté par la décision
                     qu’elle rendrait (Différend frontalier terrestre, insulaire et maritime (El Sal‑
                     vador/Honduras), requête à fin d’intervention, arrêt, C.I.J. Recueil 1990,
                     p. 117‑118, par. 61).
                        4. C’est pour de bonnes raisons, selon moi, que la Cour s’en est jusqu’à
                     présent strictement tenue au critère énoncé à l’article 62 du Statut, sans
                     chercher à en interpréter une expression isolée. Je m’intéresserai tout
                     d’abord à la nature du pouvoir exercé par la Cour en vertu de l’article 62.
                     Ce pouvoir revêt un caractère préliminaire, procédural et interlocutoire.
                     En matière d’effet juridique ou de force obligatoire, il s’agit simplement
                     d’autoriser (ou non) l’Etat demandant à intervenir à prendre part à l’ins-
                     tance. Dans cette optique, la Cour doit se livrer à une appréciation, de
                     nature spéculative et prospective, de l’incidence que pourrait avoir la
                     décision qu’elle rendra dans la procédure principale sur l’intérêt que pré-
                     tend détenir l’Etat demandant à intervenir. La question est de savoir si
                     cette décision « peut » affecter cet intérêt, et non si elle l’affectera « effecti-
                     vement » ou « vraisemblablement ».
                        5. Les principales caractéristiques du pouvoir qu’a la Cour de rendre
                     sa décision en la procédure principale diffèrent nettement de celles du
                     pouvoir qu’elle tient de l’article 62. Dans le premier cas, les parties ont

                                                                                                     42




5 CIJ1020.indb 81                                                                                          14/06/13 11:47

                                différend territorial et maritime (décl. keith)                  459

                    largement plus de possibilités de plaider leur cause, tant à l’écrit qu’à
                    l’oral, et de répondre aux arguments qui leur sont opposés ; elles doivent
                    avoir consenti, d’une manière ou d’une autre, à la compétence de la Cour
                    pour connaître de l’affaire ; la Cour rend une décision définitive au fond,
                    qui est obligatoire pour les parties et sans recours. En procédant de la
                    sorte, elle détermine si tels ou tels droits existent et s’ils ont été violés, son
                    constat relevant d’un processus qui est en général de nature rétrospective.
                    De plus, il incombe normalement à la partie qui avance un fait à l’appui
                    de sa thèse de l’établir à l’aune du critère de la plus forte probabilité,
                    condition nettement plus exigeante que celle énoncée à l’article 62.
                        6. Si, parmi les différences entre les deux fonctions, figure effectivement
                    une distinction entre « droit » (juridique) et « intérêt d’ordre juridique »,
                    les deux paragraphes précédents donnent cependant à penser qu’elle ne
                    joue qu’un rôle mineur. La définition que donne la Cour de l’« intérêt
                    d’ordre juridique » montre que cette distinction n’est pas sans poser pro-
                    blème, et de même les conséquences que la Cour y attache. Celle‑ci, en
                    effet, définit aujourd’hui l’« intérêt d’ordre juridique » comme « une préten-
                    tion concrète et réelle … fondée sur le droit » par opposition au « droit
                     établi » (arrêt (requête du Costa Rica à fin d’intervention), par. 26 ; arrêt
                    (requête du Honduras à fin d’intervention), par. 37) ; or, si la prétention est
                    juridiquement fondée et si elle est réelle et concrète, ne s’agit‑il pas de la
                    revendication d’un droit (ou d’une liberté ou d’un pouvoir) juridiquement
                    reconnu ? On peut donc se demander si la Cour opère une véritable
                    ­distinction.
                        7. Quant aux conséquences que la Cour attache à sa définition, elles
                     sont au nombre de deux : d’une part, le droit établi jouit d’une protection
                     supérieure et, d’autre part, les exigences en matière de preuve ne sont pas
                     aussi strictes en ce qui concerne l’intérêt d’ordre juridique. Ces consé-
                     quences découlent cependant des caractéristiques propres aux deux pou-
                     voirs de la Cour dont les différences ont été exposées aux paragraphes 4
                     et 5 ci‑dessus, et non de la seule distinction qui existerait entre droit établi
                     et intérêt d’ordre juridique.
                        8. La pratique des Etats demandant à intervenir tend en outre à confir-
                     mer le caractère incertain de cette distinction, qui ne semble pas présenter
                     pour eux d’utilité. Ainsi, en l’espèce, le Costa Rica avait d’emblée indi-
                     qué, dans sa requête, que « les intérêts d’ordre juridique … pour lui en
                     cause [étaient] les droits souverains et la juridiction que le droit internatio-
                     nal reconna[issait] au Costa Rica et que celui‑ci revendiqu[ait] confor­
                     mément à sa Constitution » (les italiques sont de moi). Il a, pour l’essen­-
                     tiel, dit la même chose au terme de la procédure, dans sa réponse à une
                     question posée par l’un des membres de la Cour. De même, pour démon-
                     trer qu’il possédait un intérêt d’ordre juridique, le Honduras a affirmé
                     — ainsi que le relève la Cour dans son arrêt — avoir des droits souve­-
                     rains et une juridiction à faire valoir sur une zone maritime donnée (arrêt,
                     par. 16 et 18).
                        9. Cette étroite association entre intérêts d’ordre juridique et droits
                     découlant du droit international n’est d’ailleurs pas récente :

                                                                                                   43




5 CIJ1020.indb 83                                                                                        14/06/13 11:47

                                 différend territorial et maritime (décl. keith)                  460

                    — Dans l’affaire du Vapeur Wimbledon, la Pologne avait ainsi dans un
                      premier temps allégué « la violation … des droits et des intérêts [qui lui
                      étaient] garantis … par l’article 380 du traité [de Versailles] » ; ayant ensuite
                      modifié sa demande pour pouvoir se prévaloir de l’article 63, elle
                      fut admise à intervenir (Vapeur Wimbledon, arrêts, 1923, C.P.J.I. série A
                      no 1 (question de l’intervention de la Pologne), p. 13).
                    — Dans sa requête à fin d’intervention dans les affaires des Essais nucléaires,
                      Fidji, ayant fait état des demandes formulées par l’Australie et la
                      ­Nouvelle‑Zélande — qui affirmaient, l’une, que les essais n’étaient pas
                       compatibles avec les règles applicables du droit international et, l’autre,
                       qu’ils constituaient une violation de ses droits au regard du droit
                       ­international —, soutenait que « les faits … exposés montr[aient] que le
                        comportement de la France [l’]affectait pour le moins autant que la
                        Nouvelle‑­Zélande [ou l’Australie] et que des considérations juridiques
                        analogues s’appliqu[aient] à l’un et l’autre pays » (Essais nucléaires
                        (Nouvelle‑­Zélande c. France), requête de Fidji à fin d’intervention, p. 10).
                        La Cour ne s’est toutefois pas prononcée sur le fond de cette demande
                        (Essais nucléaires (Nouvelle-Zélande c. France), requête à fin d’interven‑
                        tion, ordonnance du 20 décembre 1974, C.I.J. Recueil 1974, p. 536).
                    — Dans l’affaire Tunisie/Libye, Malte, bien qu’ayant utilisé les termes de
                        l’article 62, spécifiait d’emblée que son « intérêt d’ordre juridique »
                        était constitué par des droits ou « titres » dérivés du droit :
                             « Il est hors de doute que l’intérêt de Malte quant aux limites de
                          son plateau continental est de nature juridique, puisque les titres des
                          Etats sur le plateau continental dérivent du droit, de même que les
                          principes et règles d’après lesquels les zones dont il s’agit sont défi-
                          nies et délimitées. En d’autres termes, ces titres sont créés et proté-
                          gés par le droit, et la question de la juste étendue spatiale des régions
                          où ils peuvent être exercés par un Etat déterminé est également une
                          question juridique. » (Plateau continental (Tunisie/Jamahiriya arabe
                          libyenne), requête de Malte à fin d’intervention, p. 5, par. 7.)

                    — Dans l’affaire Libye/Malte, l’Italie, dans sa requête à fin d’intervention,
                      se référait de même, sous l’intitulé « L’« intérêt d’ordre juridique » », à
                      ce qu’elle considérait comme ses droits et son titre juridique sur des
                      portions de plateau continental au large de ses côtes, les zones
                      pertinentes se trouvant à moins de 400 milles marins de celles‑ci
                      (Plateau continental (Jamahiriya arabe libyenne/Malte), requête de
                      l’Italie à fin d’intervention, p. 5‑9, par. 6‑13).
                    — Dans l’affaire El Salvador/Honduras, le Nicaragua présentait son
                      intervention comme ayant un objet double :
                             « Premièrement, … protéger généralement, par tous les moyens
                          juridiques possibles, les droits de la République du Nicaragua dans
                          le golfe de Fonseca et dans les espaces maritimes contigus.

                                                                                                    44




5 CIJ1020.indb 85                                                                                         14/06/13 11:47

                               différend territorial et maritime (décl. keith)               461

                            Deuxièmement, … intervenir dans l’instance pour informer la
                         Cour de la nature des droits du Nicaragua qui sont en cause dans le
                         litige. Cette forme d’intervention aurait un but conservatoire : elle
                         viserait à garantir que les conclusions de la Chambre ne portent pas
                         atteinte aux droits et intérêts de la République du Nicaragua, et le
                         Nicaragua entend reconnaître l’effet obligatoire de la décision qui
                         sera rendue. » (Différend frontalier terrestre, insulaire et maritime
                         (El Salvador/Honduras ; Nicaragua (intervenant)), requête du Nica-
                         ragua à fin d’intervention, p. 5, par. 5‑6.)

                    — Dans l’affaire Cameroun c. Nigeria, la Guinée équatoriale, là encore
                      sous un intitulé reprenant les termes de l’article 62, rappelait ce que
                      la Cour avait dit dans son arrêt sur les exceptions préliminaires en
                      l’affaire, poursuivant ainsi en se référant au droit :
                            « En fait, de par son droit interne, la Guinée équatoriale reven-
                         dique une zone économique exclusive et une mer territoriale, en des
                         termes qu’elle considère comme conformes aux droits qu’elle tient du
                         droit international. La zone maritime qu’elle revendique se traduit
                         dans l’angle nord‑est du golfe de Guinée, sur la base du principe des
                         lignes médianes, par une frontière qui marquerait à la fois la limite de
                         sa zone économique exclusive et — dans certaines circonstances — la
                         limite de sa mer territoriale par rapport au Cameroun sur une dis-
                         tance limitée. » (Frontière terrestre et maritime entre le Cameroun et
                         le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)),
                         requête de la Guinée équatoriale à fin d’intervention, p. 7‑9.)
                       Ayant précisé sa position en invoquant des dispositions spécifiques de
                       son droit interne, elle ajoutait :
                         « conformément à son droit national, la Guinée équatoriale reven-
                         dique les droits souverains et la juridiction que lui confère le droit
                         international jusqu’à la ligne médiane entre la Guinée équatoriale et
                         le Nigéria, d’une part, et entre la Guinée équatoriale et le Came-
                         roun, d’autre part. Ce sont ces droits et intérêts d’ordre juridique
                         que la Guinée équatoriale cherche à protéger. » (Ibid., p. 9.)
                    — Dans l’affaire de la Demande d’examen de la situation au titre du
                      paragraphe 63 de l’arrêt rendu par la Cour le 20 décembre 1974 dans
                      l’affaire des Essais nucléaires (Nouvelle‑Zélande c. France), l’Australie
                      commençait par présenter, également sous un intitulé reprenant les
                      termes de l’article 62, deux revendications de la Nouvelle‑Zélande :
                             « Si, comme la Nouvelle‑Zélande le soutient, les droits … ont le
                         caractère erga omnes évoqué ci‑dessus, l’action intentée par la
                         ­Nouvelle‑Zélande contre la France met nécessairement en cause les
                          droits de tous les Etats, Australie comprise. Si la France est liée par
                          les obligations erga omnes correspondantes invoquées par la
                          ­Nouvelle‑Zélande (question qu’il appartiendra à la Cour de tran-

                                                                                              45




5 CIJ1020.indb 87                                                                                   14/06/13 11:47

                            différend territorial et maritime (décl. keith)                 462

                      cher lors de l’examen au fond), l’Australie a, en commun avec la
                      Nouvelle‑Zélande et tous les autres Etats, un « intérêt juridique »
                      [pour reprendre l’expression utilisée par la Cour dans l’affaire de
                      la Barcelona Traction] à ce que la France respecte ces obligations.
                         Comme on l’a indiqué ci‑dessus, la Nouvelle‑Zélande soutient
                      que ces obligations, « par leur nature même, valent à l’égard de l’en-
                      semble de la communauté internationale, et [qu’]il serait absurde de
                      les concevoir comme autant d’obligations qu’il faudrait honorer, à
                      titre bilatéral, à l’égard de chacun des membres de cette commu-
                      nauté… ». Si tel est le cas, il s’ensuit nécessairement qu’une décision
                      de la Cour sur le fond n’aurait pas pour objet les droits et devoirs
                      bilatéraux de la France et de la Nouvelle‑Zélande, considérés à part
                      des droits et devoirs bilatéraux identiques existant entre la France et
                      chacun des membres de la communauté internationale. » (Demande
                      d’examen de la situation au titre du paragraphe 63 de l’arrêt rendu par
                      la Cour le 20 décembre 1974 dans l’affaire des Essais nucléaires (Nou-
                      velle‑Zélande c. France), requête de l’Australie à fin d’intervention en
                      vertu de l’article 62, p. 9, par. 18‑19.)

                    Ici aussi, c’est sur des droits, tels que revendiqués par l’Australie,
                    qu’est fondée la demande d’intervention. L’on notera la référence à
                    l’« intérêt juridique », expression qui figure dans l’arrêt rendu en l’af-
                    faire de la Barcelona Traction ; elle renvoie à la faculté qu’a un Etat de
                    présenter une demande et non à la nature profonde du droit ou de
                    l’intérêt revendiqué, question apparemment distincte de l’« intérêt
                    d’ordre juridique » devant être apprécié dans le cadre de l’examen
                    d’une demande d’intervention.
                    Les Iles Salomon, les Etats fédérés de Micronésie, les Iles Marshall et
                    le Samoa avaient présenté des demandes d’intervention en des termes
                    similaires, invoquant l’article 63 ainsi que l’article 62. Dans le cadre
                    de ce dernier, ils faisaient valoir que « les différends relatifs à des
                    ­obligations erga omnes [avaient] une unité intrinsèque » (Demande
                     d’examen de la situation au titre du paragraphe 63 de l’arrêt rendu
                     par la Cour le 20 décembre 1974 dans l’affaire des Essais nucléaires
                     (Nouvelle‑Zélande c. France) : requête à fin d’intervention en vertu
                     de l’article 62 et déclaration d’intervention en vertu de l’article 63 pré-
                     sentées par les Iles Salomon, p. 6, par. 19 ; requête à fin d’interven-
                     tion en vertu de l’article 62 et déclaration d’intervention en vertu
                     de l’article 63 présentées par les Etats fédérés de Micronésie, p. 6,
                     par. 19 ; requête à fin d’intervention en vertu de l’article 62 et déclara-
                     tion d’intervention en vertu de l’article 63 présentées par les Iles
                     Marshall, p. 6, par. 19 ; requête à fin d’intervention en vertu de l’ar-
                     ticle 62 et déclaration d’intervention en vertu de l’article 63 présen-
                     tées par le Samoa, p. 6, par. 19).
                     La Cour ne s’est prononcée sur aucune des cinq requêtes présentées en
                     l’affaire (Demande d’examen de la situation au titre du paragraphe 63

                                                                                             46




5 CIJ1020.indb 89                                                                                  14/06/13 11:47

                                différend territorial et maritime (décl. keith)                 463

                      de l’arrêt rendu par la Cour le 20 décembre 1974 dans l’affaire des
                      Essais nucléaires (Nouvelle‑Zélande c. France), ordonnance du 22 sep­
                      tembre 1995, C.I.J. Recueil 1995, p. 306‑307, par. 67).
                    — Dans l’affaire relative à la Souveraineté sur Pulau Ligitan et Pulau
                      Sipadan, les Philippines indiquaient que leur requête avait pour objet :
                          « a)	Premièrement, de préserver et sauvegarder les droits d’ordre
                               historique et juridique du Gouvernement de la République des
                               Philippines qui découlent de la revendication de possession et
                               de souveraineté que ce gouvernement forme sur le territoire du
                               Bornéo septentrional dans la mesure où ces droits sont ou
                               pourraient être mis en cause par une décision de la Cour rela-
                               tive à la question de la souveraineté sur Pulau Ligitan et Pulau
                               Sipadan.
                            b) Deuxièmement, d’intervenir dans l’instance pour informer la
                               Cour de la nature et de la portée des droits d’ordre historique
                               et juridique de la République des Philippines qui pourraient être
                               mis en cause par la décision de la Cour. » (Souveraineté sur Pulau
                               Ligitan et Pulau Sipadan (Indonésie/Malaisie), requête des Phi-
                               lippines à fin d’intervention, p. 5, par. 5.)

                       10. J’en viens maintenant aux décisions de la Cour sur les demandes
                    d’intervention présentées en vertu de l’article 62, en commençant par
                    l’une des deux affaires en lesquelles la requête a été admise. Dans l’affaire
                    en question, le Nicaragua fut autorisé à intervenir pour ce qui concernait
                    le régime juridique des eaux du golfe de Fonseca. Le Honduras ne s’était
                    pas opposé à cet aspect de sa demande, considérant qu’un régime juri-
                    dique spécial était nécessaire en raison de la communauté d’intérêts entre
                    les Etats côtiers. La Chambre de la Cour, notant qu’El Salvador avait fait
                    valoir, dans le cadre de la procédure, que les eaux étaient soumises à un
                    condominium des trois Etats côtiers, admit la demande d’intervention
                    sur ce point (Différend frontalier terrestre, insulaire et maritime (El Salva‑
                    dor/Honduras), requête à fin d’intervention, arrêt, C.I.J. Recueil 1990,
                    p. 120‑122, par. 69‑72). Elle ne fit en revanche pas droit à la demande
                    relative à la délimitation maritime à l’intérieur et en dehors du golfe (ibid.,
                    p. 123‑128, par. 74‑84). Ce sont ces rejets qui sont significatifs aux fins des
                    présentes procédures. De même que dans les deux autres cas où des
                    demandes d’intervention n’ont pas été admises dans une affaire de délimi-
                    tation (Plateau continental (Tunisie/Jamahiriya arabe libyenne), requête à
                    fin d’intervention, arrêt, C.I.J. Recueil 1981, p. 20, par. 37 ; Plateau conti‑
                    nental (Jamahiriya arabe libyenne/Malte), requête à fin d’intervention,
                    arrêt, C.I.J. Recueil 1984, p. 26‑28, par. 42‑43 et 47), ces rejets sont à rat-
                    tacher à deux caractéristiques des décisions de la Cour en matière de déli-
                    mitation maritime. La première a été rappelée par la Chambre de la Cour
                    dans sa décision sur la demande d’intervention du Nicaragua (Différend
                    frontalier terrestre, insulaire et maritime (El Salvador/Honduras), requête
                    à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 124, par. 77) : les délimi-

                                                                                                 47




5 CIJ1020.indb 91                                                                                      14/06/13 11:47

                                différend territorial et maritime (décl. keith)                 464

                     tations effectuées entre deux Etats — par voie conventionnelle aussi bien
                     qu’en vertu d’une décision d’une tierce partie, ajouterais‑je — prennent
                     souvent en compte les côtes d’un ou de plusieurs Etats. La seconde est
                     que la Cour, lorsqu’elle trace une ligne de délimitation, veille à ce
                     que celle-ci s’arrête avant de toucher les droits ou intérêts d’Etats
                     tiers (voir, par exemple, Plateau continental (­Tunisie/Jamahiriya arabe
                     libyenne), arrêt, C.I.J. Recueil 1982, p. 93‑94, par. 133) ; Plateau continen‑
                     tal (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 25‑28,
                     par. 21‑22 ; Délimitation maritime et questions territoriales entre Qatar et
                    Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 115‑117,
                    par. 250‑252 ; Frontière terrestre et maritime entre le Cameroun et le
                    ­Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt,
                     C.I.J. Recueil 2002, p. 448, par. 306‑307 ; Différend territorial et maritime
                     entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua
                     c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 756‑759, par. 312‑319 ;
                     Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt,
                     C.I.J. Recueil 2009, p. 131, par. 219). Cette pratique semble bien montrer
                     que les parties communiquent à la Cour les informations pertinentes
                     concernant les intérêts d’Etats tiers, parfois, d’ailleurs, à l’appui d’une
                     exception d’incompétence ou d’irrecevabilité fondée sur le principe énoncé
                     dans l’affaire de l’Or monétaire (voir les écritures du Nigéria dans l’affaire
                     Cameroun c. Nigéria (Frontière terrestre et maritime entre le Cameroun
                     et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)),
                     exceptions préliminaires de la République fédérale du Nigéria,
                     par. 4.1‑4.11 et 8.11‑8.17) et celles du Nicaragua dans l’affaire El Salva‑
                     dor/Honduras (Différend frontalier terrestre, insulaire et maritime (El Sal‑
                     vador/Honduras ; Nicaragua (intervenant)), requête, p. 6‑7, par. 9‑12 ;
                     ibid., déclaration écrite, p. 3‑27)).
                        11. La seule requête à fin d’intervention admise dans une affaire de déli-
                     mitation maritime fut celle présentée par la Guinée équatoriale en l’affaire
                     Cameroun c. Nigeria (Frontière terrestre et maritime entre le Cameroun et le
                     Nigéria (Cameroun c. Nigéria), requête à fin d’intervention, ordonnance du
                     21 octobre 1999, C.I.J. Recueil 1999 (II), p. 1029). Plusieurs aspects de cette
                     décision limitent toutefois sa pertinence aux fins des présentes procédures :
                     en rejetant un argument fondé sur le principe de l’Or monétaire, la Cour
                     avait laissé entendre, dans son arrêt sur la compétence, que certains Etats
                     tiers pourraient souhaiter intervenir (Frontière terrestre et maritime entre le
                     Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions préliminaires,
                     arrêt, C.I.J. Recueil 1998, p. 323‑324, par. 115‑116), mais seul l’un d’entre
                     eux, la Guinée équatoriale, présenta une demande en ce sens ; aucune ob­
                     jection n’y fut faite et la requête fut admise en vertu d’une ordonnance
                     de la Cour et non d’un arrêt ; enfin, la Cour déclara, dans l’arrêt rendu
                     dans la procédure principale, qu’en établissant la frontière maritime elle de-
                     vait veiller à ne pas adopter une position susceptible d’affecter les droits
                     de la Guinée équatoriale et de Sao Tomé‑et‑Principe (Frontière terrestre
                     et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée
                     équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 421, par. 238). Sao

                                                                                                 48




5 CIJ1020.indb 93                                                                                      14/06/13 11:47

                                différend territorial et maritime (décl. keith)                465

                    Tomé‑et‑Principe, qui n’avait pas demandé à intervenir, se vit accorder la
                    même protection que l’Etat qui avait fait une demande en ce sens ; du reste,
                    c’est aux « droits » et non aux « intérêts » des deux Etats que la Cour faisait
                    référence (C.I.J. Recueil 2002, p. 421, par. 238).
                       12. Pour résumer, la distinction opérée par la Cour entre « droits dans
                    l’espèce considérée » et « intérêts d’ordre juridique » me pose trois pro-
                    blèmes : ces expressions ou concepts sont sortis de leur contexte ; la défini-
                    tion que donne la Cour des seconds est problématique ; et, pour autant
                    qu’elle existe, la distinction semble dénuée d’utilité pratique.

                                                                       (Signé) Kenneth Keith.




                                                                                                49




5 CIJ1020.indb 95                                                                                     14/06/13 11:47

